UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1780


OSCAR LEVONIA SIMPKINS,

                                              Plaintiff - Appellant,

          versus


GLEAMS HUMAN RESOURCE COMMISSION,

                                              Defendant - Appellee,

          and


JOSEPH PATTON; RONALD DAVIS,

                                                          Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. William M. Catoe, Jr., Magistrate
Judge. (8:06-cv-02137-WMC)


Submitted:   December 20, 2007         Decided:     December 26, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Oscar Levonia Simpkins, Appellant Pro Se. Charles Edgar McDonald,
III, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Oscar Levonia Simpkins appeals the magistrate judge’s

order*   granting   Defendant’s   motion   for   summary   judgment   on

Simpkins’ Title VII complaint.      We have reviewed the record and

find no reversible error.    Accordingly, we affirm for the reasons

stated by the magistrate judge.       Simpkins v. Gleams Human Res.

Comm’n, No. 8:06-cv-02137-WMC (D.S.C. July 11, 2007).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).

                                  - 2 -